Title: To George Washington from Alexander Smith, 4 October 1796
From: Smith, Alexander
To: Washington, George


                        
                            Sir 
                            Alexandria Octr 4th 1796
                        
                        I am Justly indedted to You for flour purchd to Amount of Six thousand four
                            hundred & thirty nine Dollars which will become Due on the twenty fourth Day of
                            November I Only have to Observe that I have been misfortunate in Some of my purchases the
                            last Season and from that Considderation I take the liberty of Addressing you at present and
                            if Consistant with Your Conveniance Shall Esteem it a Singular favour to Lend me Your mony
                            for twelve months or Shorter time as may best Sute Yourself I Shall make You perfeckly Safe
                            in the payment and Allow Six pr Cent intrest which we pay the bank if I am Obliged to pay
                            the mony at the time it becomes Due it will Cramp me much in my buying at this perticuler
                            time a few lines from You will much Oblige Your Obedint Hule Sart
                        
                            Alex. Smith
                        
                        
                            P.S. if not Conveniant to Spare the mony you Shall be paid punttaly if I
                                Should be Obliged to make a Sacrafice to Rase it.
                        
                        
                            A.S.
                            
                        
                    